Citation Nr: 1105926	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, and if so, whether 
the claim should be granted. 

3.  Entitlement to service connection for sleep apnea, to include 
as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1974.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

Service connection for peripheral neuropathy of the upper and 
lower extremities was previously denied in an unappealed April 
2004 rating decision.  Where the claim in question has been 
finally adjudicated at the RO level and not appealed, the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue throughout the appeal, the Board 
must make an independent determination as to whether new and 
material evidence has been presented to reopen the claim of 
entitlement to service connection for peripheral neuropathy 
before reaching the merits of the claim.


FINDINGS OF FACT

1.  For the period prior to January 26, 2009, the Veteran's PTSD 
manifested mild occupational and social impairment that most 
nearly approximated an occasional decrease in work efficiency and 
ability to perform tasks during periods of significant stress due 
to symptoms such as flashbacks, recurrent thoughts, mild sleep 
disturbance, and angry outbursts.  

2.  For the period beginning January 26, 2009, the Veteran's PTSD 
has manifested mild to moderate symptoms that most nearly 
approximate occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.

3.  The Veteran's claim for service connection for peripheral 
neuropathy of the upper and lower extremities was initially 
denied in an unappealed April 2004 rating decision.  

4.  The evidence received since the April 2004 rating decision 
relates to a necessary element of service connection that was 
previously lacking and raises a reasonable possibility of 
substantiating the claim.

5.  Peripheral neuropathy of the upper and lower extremities was 
not present in service or until years thereafter and is not 
etiologically related to any incident of service, including 
exposure to herbicides, or a service-connected disability.  

6.  Sleep apnea was not present in service or until years 
thereafter and is not etiologically related to any incident of 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met for the period prior to January 26, 
2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for an increased rating of 30 percent, but not 
higher, for PTSD have been met for the period beginning January 
26, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 
9411.

3.  New and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy of the 
upper and lower extremities.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

4.  Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by active service, exposure to 
herbicides, or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  Sleep apnea was not incurred in or aggravated by active 
service or a service-connected disability.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Service connection for PTSD was granted in the May 2008 rating 
decision on appeal.  An initial 10 percent evaluation was 
assigned, effective October 4, 2007.  The Veteran contends that a 
higher initial rating is warranted as his PTSD is productive of 
symptomatology associated with an increased evaluation. 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation already 
has been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for consideration 
is the propriety of the initial disability rating assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of "staged 
rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, 
VA also will consider the extent of social impairment, but shall 
not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently evaluated as 10 percent disabling 
under Diagnostic Code 9411, in accordance with the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the 
general rating formula, a 10 percent rating is warranted with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  Id.

During the period prior to January 26, 2009, the Board finds that 
the Veteran's symptoms of PTSD were consistent with the currently 
assigned 10 percent rating.  His psychiatric symptoms were 
characterized by the April 2008 VA examiner as mild, and he was 
not found to endorse all the criteria associated with a diagnosis 
of PTSD.  During the April 2008 VA examination, the Veteran 
reported symptoms of re-experiencing, recurrent recollections, 
flashbacks, and mild sleep disturbance, but he had no thought 
disorders, no significant problems to memory or concentration, 
and his symptoms did not interfere with daily functioning.  The 
Veteran had difficulty controlling his anger, but was never 
assaultive, and had no significant depression.  

The Global Assessment of Functioning (GAF) score assigned by the 
April 2008 VA examiner also established the presence of mild PTSD 
symptoms.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2010)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The April 
2008 VA examiner assigned the Veteran a GAF score of 70, 
associated with mild symptoms or some difficulty in social and 
occupational functioning.  

With respect to social and occupational functioning, the Veteran 
reported to the April 2008 VA examiner that he enjoyed outdoor 
activities and had close relationships with his family, including 
his wife of 37 years.  While lay statements submitted by the 
Veteran in February and June 2008  indicate that he had 
difficulty controlling his anger, the Veteran was clearly still 
able to maintain close relationships with his friends and family 
during this period.  Furthermore, although he retired in 2007 and 
was not working at the time of the April 2008 VA examination, the 
Veteran maintained employment with the United States Postal 
Service (USPS) for 35 years, and was interested in finding a 
part-time job.  

Accordingly, for the period prior to January 26, 2009, the 
Veteran manifested mild symptoms of PTSD and only mild impairment 
to social and occupational functioning.  Mild symptoms are 
contemplated by the currently assigned 10 percent evaluation and 
an increased rating is therefore not warranted during this 
period. 

For the period beginning January 26, 2009, the Board finds that 
an increased 30 percent rating is warranted for the Veteran's 
PTSD.  As a preliminary matter, the Board notes that the January 
2009 VA examiner diagnosed the Veteran with PTSD as well as two 
other psychiatric disabilities: a depressive disorder and 
intermittent explosive disorder.  VA is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence that does so.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996).  While nonservice-
connected disorders were diagnosed by the January 2009 VA 
examiner, the examiner also noted that the Veteran's temper 
problems were part of his PTSD, and the RO recharacterized the 
Veteran's service-connected disability as PTSD with intermittent 
explosive disorder in the March 2009 statement of the case (SOC).  
The VA examiner also assigned a separate GAF score of 72, 
consistent with mild symptoms, for the Veteran's PTSD and 
specified that the Veteran had mild to moderate PTSD.  The Board 
therefore finds that the record contains adequate medical 
evidence to separate the symptomatology attributed to the 
Veteran's service-connected and nonservice-connected psychiatric 
disorders.  

During the January 2009 VA examination, the Veteran endorsed 
continuing symptoms of flashbacks, recurrent thoughts and 
recollections, and problems controlling his anger.  Psychiatric 
testing also revealed moderate anxiety and minimal depression.  
The examiner found that the Veteran met all the criteria for a 
diagnosis of PTSD, and endorsed mild to moderate symptoms of PTSD 
due to combat stressors.  The Veteran continued to function well 
socially and occupationally, and he while reported having some 
conflicts with his family, he still maintained close 
relationships with his family and friends.  The Veteran also 
reported enjoying hobbies such as hunting and fishing, and had no 
thought, memory, mood, or judgment deficiencies. 

In sum, the evidence establishes that the Veteran's PTSD 
manifested slightly increased symptoms that ranged from mild to 
moderate during the period beginning January 29, 2009, and in 
contrast to the earlier period, clearly met the criteria for a 
diagnosis of PTSD.  His social and occupational functioning also 
did not approximate difficulty establishing and maintaining 
effective work and social relationships, as the Veteran was able 
to maintain close ties with his friends and family.  The Board 
therefore finds that the Veteran's PTSD most nearly approximated 
the criteria associated with a 30 percent evaluation, but not 
higher, during the period beginning January 26, 2009.

In this case, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this disorder 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, this case does not raise a request for a total 
disability rating due to individual unemployability resulting 
from service-connected disability (TDIU), as the Veteran has 
instead indicated that he is not working on account of 
retirement.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Overall, the evidence supports a 10 percent evaluation for PTSD 
prior to January 26, 2009 and a 30 percent evaluation as of that 
date.  This determination represents a denial for the first 
period and a grant for the second period.  38 C.F.R. §§ 4.3, 4.7.



Service Connection Claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The United States Court of 
Appeals for Veterans Claims (Court) has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen with additional requirements 
that there be medical evidence created prior to the claimed 
aggravation showing the baseline of the disability prior to 
aggravation.  38 C.F.R. § 3.310(a)(b) (2010); 71 Fed. Reg. 
52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).


Claim to Reopen

The Veteran was denied service connection for peripheral 
neuropathy of the upper and lower extremities (claimed as 
numbness of the fingers, toes, and thighs) in an unappealed April 
2004 rating decision.  The RO found that the evidence of record 
did not establish that the claimed disability was etiologically 
related to active duty service or the Veteran's exposure to 
herbicides.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In deciding whether new and 
material evidence has been submitted the Board looks to the 
evidence submitted since the last final denial of the claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the claims folder since the April 2004 rating 
decision includes medical findings of diabetes mellitus and the 
Veteran's statements that his neuropathy is secondary to 
diabetes.  The Veteran was service-connected for diabetes 
mellitus in a March 2009 rating decision, effective October 4, 
2007.  The Veteran's new contentions regarding a link between his 
diabetes and neuropathy, namely that service connection is 
warranted on a secondary basis, pertain to an element of service 
connection that was previously lacking and are material to the 
claim.  This evidence is clearly new and material and reopening 
of the claim is warranted. 


Reopened Claim Peripheral Neuropathy

Preliminarily, the Board finds that adjudication of the reopened 
claim on a de novo basis is appropriate at this juncture.  The 
case at hand is similar to Hickson v. Shinseki, 23 Vet. App. 394 
(2010).  In Hickson, the Court stated that when the Board reopens 
a claim after the RO has denied reopening that same claim, the 
matter generally must be returned to the RO for consideration of 
the merits because the RO should, in the first instance, consider 
that new evidence, as well as laws and regulations not previously 
considered, and decide the matter so as to preserve for that 
claimant the one review on appeal.  That notwithstanding, the 
Court in Hickson concluded that the RO had already "de facto" 
reopened the claim, and thus the Board was considering an issue 
already decided below.  Here, a review of the appealed May 2008 
rating decision reflects that the RO initially considered this 
claim on a de novo  basis.  Thus, the Board's proceeding with 
this case, without a remand to the RO, will not prejudice the 
Veteran.

The Veteran contends that service connection is warranted for 
peripheral neuropathy of the upper and lower extremities on both 
a direct and secondary basis.  His primary contention is that his 
peripheral neuropathy developed secondary to service-connected 
diabetes mellitus, but he has also argued that he incurred 
neuropathy during active duty service and due to herbicide 
exposure in the Republic of Vietnam.  

With respect to whether service connection is warranted on a 
direct basis, service treatment records are negative for any 
complaints or treatment for peripheral neuropathy.  The Veteran's 
upper and lower extremities were normal at the May 1971 
separation examination, and no abnormalities or complaints of 
neuropathy were noted during a June 1978 Army Reserves 
examination.

The Veteran was initially diagnosed with myelopathy by his 
private physician in October 1999 in response to complaints of 
weakness and tingling numbness in his upper and lower 
extremities.  His private doctor also diagnosed neuropathy in 
December 2006, and mild peripheral neuropathy of the upper and 
lower extremities was diagnosed upon VA examination in January 
2009.  The record therefore clearly establishes the presence of a 
current disability.  

The Veteran also served in Vietnam during active duty service, 
and his exposure to herbicides such as Agent Orange is presumed.  
38 U.S.C.A. § 1116(f) (West 2002).  Service connection based on 
herbicide exposure is presumed for certain specified diseases 
that become manifest to a compensable degree within a specified 
period of time in the case of certain diseases.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Acute and subacute 
peripheral neuropathy is associated with herbicide exposure for 
purposes of the presumption and is defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure and resolves within two years of onset.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e), Note 2.
Moreover, the peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more at any time after service.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Board finds that service connection is not warranted for 
peripheral neuropathy on a presumptive basis.  The peripheral 
neuropathy manifested by the Veteran is not consistent with the 
acute or subacute peripheral neuropathy listed within 38 C.F.R. § 
3.309(e); the disorder did not have its onset until 1999, almost 
30 years after the Veteran's separation from active duty and last 
exposure to herbicides, and the condition has not resolved.  
Although the Veteran reported in an October 2003 statement that 
his numbness and tingling in the extremities began during service 
and soon after his exposure to herbicides, the Board finds such 
reports are not credible.  The Veteran stated that he was 
hospitalized during service for these symptoms, but service 
treatment records are negative for any such treatment.  
Additionally, there is no evidence of medical treatment for 
neuropathy until October 1999, when the Veteran was diagnosed 
with myelopathy.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (holding that lay statements were not rendered 
insufficient by the absence of confirming medical evidence, but 
that the evidence could serve to support a finding that lay 
statements were not credible).  He never reported a previous 
history of neuropathy to his private physician, and has provided 
inconsistent statements regarding the onset of his disability, 
even recently arguing that his peripheral neuropathy began only a 
few years ago and was due to diabetes mellitus.  The evidence 
does not establish that the Veteran's peripheral neuropathy is 
consistent with the acute or subacute peripheral neuropathy 
listed in 38 C.F.R. § 3.309(e), and service connection on a 
presumptive basis is not warranted. 

The United States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As noted above, 
the Veteran's exposure to herbicides is presumed based on his 
Vietnam service, however, the Board finds that the evidence does 
not establish the presence of a nexus between the Veteran's 
current disability and in-service injury.  The record contains 
only one piece of medical evidence in support of the Veteran's 
claim: a July 2003 letter from his private physician to VA 
stating that it was possible the Veteran's peripheral 
neuropathy/myelopathy was due to exposure to herbicides in 
Vietnam.  The Board finds that this opinion is speculative and it 
is therefore not very probative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).  In addition, 
medical records from the same physician dating from October 1999 
establish that the Veteran's neuropathy of the extremities was 
etiologically related to a B-12 deficiency.  Also weighing 
against the claim is the medical opinion of a January 2009 VA 
examiner, who similarly found that the Veteran's disability was 
due to a B-12 deficiency.  The January 2009 medical opinion was 
accompanied by a full rationale and based on an accurate review 
of the facts of record.  It is therefore afforded substantial 
probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the relevant inquiry when assessing the probative 
value of a medical opinion is whether the opinion reflects 
application of medical principles to an accurate and complete 
medical history).

The Board has considered the Veteran's statements linking his 
peripheral neuropathy of the upper and lower extremities to 
service and herbicide exposure, but as a lay person, he is not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover 
v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges 
that the Veteran is competent to testify as to observable 
symptoms and the onset of his disability, but as noted above, 
finds that such a history is not credible in this case.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d at 1336 (distinguishing between 
the concepts of competency and credibility).  Service connection 
is therefore not warranted for the Veteran's peripheral 
neuropathy on a presumptive or direct basis.  

Turning to whether service connection is warranted on a secondary 
basis, the Board notes that service connection for diabetes 
mellitus was granted in a March 2009 rating decision, effective 
October 4, 2007.  However, the record is negative for any 
competent evidence of a link between the Veteran's diabetes and 
his peripheral neuropathy.  As discussed above, the Veteran's 
private records document that his peripheral neuropathy is 
secondary to a nonservice-connected B-12 deficiency.  In 
addition, the January 2009 VA examiner opined that the Veteran's 
neuropathy was due to a B-12 deficiency and was not caused or 
aggravated by service-connected diabetes mellitus.  The Board has 
already determined that this medical opinion is entitled to 
substantial probative weight, and there is simply no competent 
medical evidence weighing in favor of the claim for secondary 
service connection.  

The Board has also considered the statements of the Veteran 
connecting his peripheral neuropathy of the upper and lower 
extremities to diabetes mellitus, but as layperson, he is not 
competent to offer medical opinions.  See Barr at 307-308.  
Accordingly, the Board must conclude that the preponderance of 
the evidence is against the claim on secondary, direct, and 
presumptive bases, and it is therefore denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).






Sleep Apnea

The Veteran contends that service connection is warranted for 
sleep apnea as it was either due to service or incurred secondary 
to service-connected PTSD.  With respect to service connection of 
a direct basis, service treatment records are negative for any 
complaints or treatment for sleep apnea, and the Veteran's 
respiration was normal at the May 1971 separation examination.  
There were also no complaints or findings of sleep apnea at his 
June 1978 Army Reserves examination. 

The Veteran was diagnosed with sleep apnea by a private physician 
in December 2004 following a polysomnogram.  The record therefore 
clearly establishes the presence of a current disability.  
However, there is no evidence of an in-service injury.  The 
Veteran has not specified an injury, incident, or disease in 
service that led to his sleep apnea, and service records do not 
document any treatment for the claimed condition.  

In addition, there is no competent evidence of a nexus between 
the Veteran's sleep apnea and active duty service.  There is no 
medical evidence of such a link, and the Veteran has not 
identified any medical evidence in favor of his claim.  The Board 
has considered the statements of the Veteran connecting his sleep 
apnea to service, but as a lay person, he is not competent to 
opine as to medical etiology or render medical opinions.  Barr at 
307-308; see Grover at 112 .  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms and the 
onset of his disability, but during the January 2009 VA 
examination he reported that his sleep apnea did not begin until 
2004, more than 30 years after active duty service.  In any 
event, his opinion as to the cause of his sleep apnea simply 
cannot be accepted as competent evidence.  See Jandreau at 1376-
1377; Buchanan at 1336.  

As the record does not establish the presence of an in-service 
disease or injury or a link between the Veteran's current 
disability and active duty, service connection is not warranted 
for sleep apnea on a direct basis.  The Board will now address 
whether service connection is warranted as secondary to service-
connected PTSD. 

Service connection is also provided for a disability which is 
caused or aggravated by a service-connected disease or injury.  
See 38 C.F.R. § 3.310.  The Veteran contends that his sleep apnea 
developed secondary to service-connected PTSD, however, there is 
no medical evidence of a link between the two conditions.  In 
fact, the only medical evidence of record, the opinion of the 
January 2009 VA examiner, weighs against the claim.  After 
examining the Veteran, performing pulmonary functions tests, and 
reviewing the claims file, the VA examiner determined that the 
Veteran's sleep apnea was due to obesity and was not caused or 
aggravated by PTSD.  This medical opinion is entitled to 
significant probative weight as it was based on an accurate and 
complete medical history and was supported by a well-reasoned 
rationale.  See Nieves-Rodriguez, supra. 

As above, the Board has considered the statements of the Veteran 
connecting his sleep apnea to PTSD, but as a layperson without 
medical training or credentials, he is not competent to provide 
medical opinions as to secondary causation.  Barr at 307-308; see 
Grover at 112.  The weight of the evidence is therefore against 
service connection on a secondary basis, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

With respect to the claim for an increased initial rating for 
PTSD, the appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The courts 
have held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Regarding the claims for service connection, notice fulfilling 
the requirements of 38 C.F.R. § 3.159(b) was furnished to the 
Veteran in a December 2007 letter.  The Veteran also received 
notice regarding the disability-rating and effective-date 
elements of the claim in the December 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of claims to reopen, the duty to notify requires 
that the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The December 2007 VCAA letter also provided 
notice of the criteria necessary for reopening a previously 
denied claim and informed the Veteran of the reason for the prior 
denial of service connection for peripheral neuropathy in the 
RO's April 2004 rating decision.  VA has therefore substantially 
fulfilled its specific duties to notify with regard the Veteran's 
claims for service connection and claim to reopen.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has obtained records of treatment 
reported by the Veteran, including service treatment records and 
private medical records.  Additionally, the Veteran was provided  
proper VA examinations and medical opinions in response to his 
claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements, and there are no shortcomings in VA's actions that 
will prejudice the Veteran.


ORDER

For the period prior to January 26, 2009, entitlement to an 
initial rating in excess of 10 percent for PTSD is denied. 

For the period beginning January 26, 2009, entitlement to an 
increased rating of 30 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

New and material evidence having been received, reopening of the 
claim for entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities is granted. 

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities is denied.

Entitlement to service connection for sleep apnea, to include as 
secondary to PTSD, is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


